Citation Nr: 1612292	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-36 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for hepatocellular carcinoma as secondary to hepatitis C, claimed as residuals of a hepatoma. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  He died in January 2015.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The Veteran was accompanied by an attorney associate of the Veteran's recognized representative as designated in the June 2012 VA Form 21-22a.  A copy of the hearing transcript is associated with the record. 

In January 2016, the RO verified that the Appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the Appellant as the claimant in the Veteran's appeal for service connection for hepatitis C and hepatocellular carcinoma as secondary to hepatitis C.  Accordingly, the Appellant has been substituted for the claimant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The issues of entitlement to dependency and indemnity compensation and accrued benefits have been raised by the record in April 2015 and July 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of hepatitis C and hepatocellular carcinoma.  

2.  The Veteran acquired a tattoo during active service.  

3.  The competent and credible evidence of record is in equipoise on whether hepatitis C is related to the in-service tattoo.  

4.  The current hepatocellular carcinoma is proximately due to hepatitis C.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Appellant's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for hepatocellular carcinoma have been met.  38 U.S.C.A. §§ 1131; 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, hepatitis C is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this claim do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In contrast, hepatocellular carcinoma, a malignant tumor, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) would apply.  Id.  However, as the Board is granting service connection below for hepatocellular carcinoma on a secondary theory of entitlement, the additional theory of presumptive service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Hepatitis C Analysis

The Appellant contends that service connection is warranted for hepatitis C.  Specifically, the Veteran has reported that he acquired hepatitis C as a result of a tattoo he received during active service.  

After a review of all the evidence of record, the Board first finds that the Veteran has current diagnoses of hepatitis C and hepatocellular carcinoma.  VA treatment records indicate the Veteran was diagnosed with hepatitis C in 2003, and hepatocellular carcinoma in 2010.  Current VA treatment records indicate the Veteran had extensive multifocal tumors of the right lobe of the liver and advanced liver disease.  

The recognized risk factors for contracting hepatitis C are intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) (November 30, 1998).  In this case, there is no indication of the Veteran receiving a blood transfusion prior to 1992, the Veteran receiving hemodialysis, the Veteran participating in high-risk sexual activity, or the Veteran being a health care worker.  

The record contains conflicting evidence on whether the Veteran used intravenous drugs prior to service and/or during service.  An August 2003 VA infectious disease consultation report indicates that the Veteran reported a history of intravenous drug use in 1974 (pre-service) and a history of intranasal cocaine use during the 1970s (pre-service and during service).  The February 2012 VA examination report references the August 2003 VA record and a June 2004 VA treatment record that indicated the Veteran denied unspecified recreational drug use for the preceding 15 years.  However, while the VA examination report noted documentation of a history of intravenous drug and intranasal cocaine use, the VA examiner also noted that the Veteran denied such a history.  The Veteran also denied intravenous drug and intranasal cocaine use during the November 2014 Board hearing.  See also January 2015 Statement.  In addition, the Veteran submitted three lay statements in support of the appeal, the authors of which all indicate they do not believe the Veteran to have ever used intravenous drugs.  Further, VA treatment records from April 2011 and July 2012 indicate that the Veteran denied use of illegal drugs.  

Regardless of whether the Veteran participated in intravenous drug and/or intranasal cocaine use, the Board finds clear evidence of a hepatitis C risk factor in service, specifically, that the Veteran did not have a tattoo prior to active service and acquired a tattoo during active service.  In this regard, the February 1980 service separation examination report indicates the presence of a tattoo on the left arm.  The Veteran testified at the November 2014 Board hearing that he received the tattoo following completion of Advanced Individual Training.  See Hearing Transcript 
p. 8-9. 

The February 2012 VA examination report, however, indicates that the Veteran had a tattoo prior to entering service as listed on the service entrance examination report.  The December 1975 service entrance examination report indicates an abnormal finding regarding Item 39 "Identifying Body Marks, Scars, Tattoos."  The service physician did not indicate whether the abnormality was an identifying body mark, scar, or tattoo, but described the abnormality as being two inches in length on the right arm.  There is no notation with respect to the left arm.  

The Veteran has denied receiving a tattoo prior to active service and contends that the notation on the service entrance examination report is reflective of a scar, not a tattoo.  See February 2012 VA Examination Report; Hearing Transcript p. 7; November 2012 Statement.  The Board finds the Veteran's contentions credible and finds that the notation on the December 1975 service entrance examination report was reflective of a two-inch scar on the Veteran's right arm.  The Board notes that the RO also found the notation to be reflective of a scar in the September 2014 Statement of the Case.  

The Board next finds that the weight of the evidence is in relative equipoise on whether the Veteran's hepatitis C is related to his in-service tattoo.  In this regard, the February 2012 VA examiner provided an etiological opinion regarding the Veteran's hepatitis C.  The VA examiner opined that the Veteran's hepatitis C is most likely due to illicit drug use and not the in-service tattoo, indicating that intravenous drug use was a major risk factor for the development of hepatitis C, as opposed to tattoos, which are considered a low risk factor.

While the VA examiner opined that the hepatitis C was more likely due to intravenous drug use, the Board finds uncertainty in the VA examiner's opinion.  First, the VA examiner made a factual finding that the Veteran had a positive history of intravenous drug use, which the Veteran denied during the February 2012 examination, and, as discussed above, has not been clearly shown by the evidence of record.  Second, even assuming a history of intravenous drug use, the VA examiner did not rule out tattoos as a risk factor for hepatitis C, instead classifying it as a low risk.  

It is clear that the Veteran received a tattoo while in service, an activity that increased his risk for contracting hepatitis C.  It is, however, unclear as to whether the Veteran participated in intravenous drug use prior to, or during, active service.  In consideration of all the known risk factors associated with hepatitis C, and resolving all doubt in favor of the Veteran, the Board finds that the evidence with respect to whether the Veteran's hepatitis C was incurred as a result of the in-service tattoo is at least in equipoise.  For these reasons, the Board finds that the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Hepatocellular Carcinoma Analysis

The Appellant contends that service connection is warranted for hepatocellular carcinoma (cancer of the liver) as secondary to hepatitis C.  As discussed above, VA treatment records indicate the Veteran was diagnosed hepatocellular carcinoma in 2010, and current VA treatment records indicate the Veteran had extensive multifocal tumors of the right lobe of the liver and advanced liver disease.  

To prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  As adjudicated above, the Board is granting service connection for hepatitis C.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's hepatocellular carcinoma is proximately caused by the Veteran's hepatitis C.  In this regard, a May 2011 statement from the Veteran's treating VA physician indicates a strong association between hepatitis C and hepatocellular carcinoma.  In addition, the February 2012 VA examination report indicates that the Veteran's hepatocellular carcinoma is secondary to hepatitis C.  There is no competent evidence against the theory of secondary service connection.  For these reasons and resolving all reasonable doubt in the Appellant's favor, the Board finds that the criteria for service connection for hepatocellular carcinoma as secondary to the service-connected hepatitis C have been met.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection hepatitis C is granted.  

Service connection for hepatocellular carcinoma as secondary to hepatitis C is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


